State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 15, 2016                   522722
________________________________

In the Matter of JAVARES
   STREETER,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   October 25, 2016

Before:   McCarthy, J.P., Lynch, Rose, Devine and Aarons, JJ.

                             __________


     Javares Streeter, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      A sample of urine provided by petitioner after a family
reunion program visit twice tested positive for the presence of
K2, synthetic marihuana, and a sample of his urine provided prior
to the visit tested negative. As a result, he was charged in a
misbehavior report with using an intoxicant and violating family
reunion program procedures (see 7 NYCRR 220.8). Following a tier
III disciplinary hearing, petitioner was found guilty as charged,
and the determination was affirmed on administrative appeal.
This CPLR article 78 proceeding ensued.
                              -2-                522722

      We confirm. The misbehavior report, drug test results and
related documentation and the hearing testimony provide
substantial evidence to support the finding of guilt (see Matter
of Bailey v Prack, 140 AD3d 1508, 1509 [2016], lv denied 28 NY3d
904 [2016]). Contrary to his claims, petitioner was provided
with all of the testing documents required to be disclosed, a
proper foundation was laid for the admission of the test results
and the specimen's chain of custody was established through
information contained in the request for urinalysis form (see
Matter of Paddyfote v Fischer, 118 AD3d 1240, 1241 [2014]; 7
NYCRR 1010.5). Further, the "identity of the exact chemical
compounds detected in the synthetic marihuana was not necessary"
(Matter of Timmons v Annucci, 139 AD3d 1224, 1224 [2016], lv
denied 28 NY3d 903 [2016]). We have previously recognized that
rule 113.13, which prohibits the use of "intoxicant[s]" (7 NYCRR
270.2 [B] [14] [iii]), applies to synthetic marihuana (see Matter
of Ralands v Prack, 131 AD3d 1334, 1335 [2015]; see also Matter
of Shepherd v Annucci, 142 AD3d 1244, 1244 [2016]).

      Regarding petitioner's allegation that he was denied the
right to call as a witness an employee representative of the
urinalysis equipment manufacturer, this is incorrect. The record
reflects that the Hearing Officer called the company and advised
petitioner that the company declined to send a witness to testify
at the hearing (see Matter of Smith v Prack, 138 AD3d 1286, 1287
[2016]). Petitioner's remaining claims, to the extent that they
are preserved, have been reviewed and found to be lacking in
merit.

      McCarthy, J.P., Lynch, Rose, Devine and Aarons, JJ.,
concur.
                              -3-                  522722

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court